              Case 5:18-cr-00227-SLP Document 19 Filed 10/11/18 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

                 WILLIAM J. HOLLOWAY, JR. UNITED STATES COURTHOUSE
                   N. W. 4TH & HARVEY, OKLAHOMA CITY, OKLAHOMA
                                 COURTROOM NO. 502

                   CRIMINAL JURY DOCKET BEFORE JUDGE SCOTT L. PALK
                    BEGINS WEDNESDAY, NOVEMBER 7, 2018, 9:30 A.M.

           PRETRIAL CONFERENCES WILL BE HELD:_ DATE TO BE DETERMINED

 PHOTO ID IS REQUIRED FOR ANYONE ENTERING THE FEDERAL COURTHOUSE.

NOTICE TO ALL COUNSEL: ANY MOTIONS TO CONTINUE AND/OR PLEA CHANGES
MUST BE FILED AND/OR PRESENTED TO THE COURT NO LATER THAN WEDNESDAY,
OCTOBER 24, 2018. By separate order, the parties will be notified of the designated date and
time for their respective Pretrial Conference.



CR-18-66-SLP                  United States of America            Kerry Blackburn
                                                                  David M. McCrary

                              v.

                              Christopher Caplinger (Bond)        R. Scott Adams
                              Deborah Ann Crawford (Custody)      Teresa K. Brown
                              Michael Brandon Schott (Bond)       Scott M. Anderson


CR-18-219-SLP                 United States of America            Matthew P. Anderson

                              v.

                              Keenan Rolshawna James (Custody)    Julia Summers




Criminal Trial Docket P a g e | 1
              Case 5:18-cr-00227-SLP Document 19 Filed 10/11/18 Page 2 of 2



CR-18-220-SLP                 United States of America             Jason M. Harley

                              v.

                              Michael Ray Dawkins (Custody)        M. Michael Arnett



CR-18-227-SLP                 United States of America             Amanda Maxfield Green
                                                                   Charles William Brown

                              v.

                              Joseph Maldonado-Passage (Custody)   William P. Earley
                                                                   Kyle E. Wackenheim


CR-18-240-SLP                 United States of America             Ashley L. Altshuler

                              v.

                              Kirby Donald Keith (Detained)        Richard W. Anderson




Criminal Trial Docket P a g e | 2
